Statement of appellants as to dismissal of the appeal was received July 26, 1984, and presented to the Court for its consideration. The appeal from the Special Court, Regional Rail Reorganization Act of 1973, to review the final judgment entered July 23, 1984, shall not be dismissed at this time under § 303(d) of the Regional Rail Reorganization Act of 1973. The time to docket the appeal is extended to and including September 21, 1984. The application for leave to file a statement as to jurisdiction in excess of the page limitations is granted provided the statement as to jurisdiction does not exceed 40 pages.
Justice Brennan took no part in the consideration or decision of this order.